MEMORANDUM **
Pete L. Armendariz, Sr., a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997), and we affirm.
The district court properly granted summary judgment for defendants because Armendariz failed to raise a genuine issue of material fact as to whether the defendants were deliberately indifferent to his serious medical needs. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (difference of opinion regarding proper medical treatment is not deliberate indifference); McGuckin, 974 F.2d at 1060 (delay in surgery does not amount to deliberate indifference unless delay causes further injury).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.